Title: To Thomas Jefferson from James Carroll, with Jefferson’s Note, [on or before 10 July 1802]
From: Carroll, James
To: Jefferson, Thomas


          
            [on or before 10 July 1802]
          
          The Petition of James Carroll of the City of
           Washington, Blacksmith;
          Most humbly Sheweth,
          That at a Circuit Court of the District of Columbia, begun and held in the City of Washington, on the fourth Monday of June last, your Petitioner was fined at the suit of the United States in the sum of Twenty dollars and costs of suit; for an assault and battery on the body of John Veach, a black man, and in the sum of Twenty dollars and costs of suit; for an assault and battery on the body of Daniel McGinnis, a black man; for non payment whereof, he is now confined in Washington County prison.
          That the motive which urged him to these breaches of the Law, arose from those black men’s having previously beat and abused his employer John Galloway a white man, with whom your Petitioner then wrought at his trade.
          That his reputation has not been sullied by any other charges, than those for which he is fined, and he trusts that the certificate hereto annexed, attested by persons who have a knowledge of him, and his humility and affliction, will induce the exercise of the prerogative of Mercy in his favor
          He therefore most humbly implores you to remit the fines aforesaid; and thereby enable him to apply his labor to the discharge of the costs accruing thereon.
          and he as in duty bound will pray &c
          [Note by TJ:]
          rejected on the representation of J.T.M.
        